         Case 4:14-cr-00010-DPM Document 874 Filed 07/08/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

UNITED STATES OF AMERICA                                         PLAINTIFF

v.                          No. 4:14-cr-10-DPM-10

TYRONE DEMOND WASHINGTON
Reg. No. 28555-009                                            DEFENDANT

                                   ORDER
        Washington moves for immediate release under 18 U.S.C.
§    3582(c)(l)(A)(i) based on the ongoing COVID-19 pandemic. He asked
the warden for release in late May and has received no response.
Doc. 871 at 3, 7. He therefore can seek relief from this Court. 18 U.S.C.
§ 3582(c)(l)(A).

        Washington's motion fails on the merits. He's incarcerated at
Forrest City, which has many COVID-19 cases; and a prison is a
particularly difficult place to control the spread of the virus.          His
concerns are reasonable ones. But Washington hasn't shown that his
age or physical condition make him more susceptible to the virus than
other prisoners are. Further, he has served just more than half of his
sentence, which was a downward variance from his career offender
advisory Guidelines range.          Reducing Washington's sentence by
another five years would not promote respect for the law, provide just
punishment, reflect the seriousness of his offense, or adequately deter
      Case 4:14-cr-00010-DPM Document 874 Filed 07/08/20 Page 2 of 2



him and others. All material things considered, the statute's remedy-
reducing Washington's sentence to time served-is not appropriate in
this case. 18 U.S.C. §§ 3582(c)(1)(A)(i) & 3553(a). His motion, Doc. 871,
is therefore denied.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -2-
